Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 12, 2019

The Court of Appeals hereby passes the following order:

A19A1340. KELVIN WILLIAMS v. THE STATE.

      In 2003, following a jury trial, Kelvin Williams was convicted of armed robbery
(Count One), kidnapping with bodily injury (Count Two), and three counts of
aggravated assault (Counts Three, Five, and Six). As relevant to this appeal, he was
sentenced to a total term of life imprisonment on Count One, and 20 years’
confinement on Count Three, to run consecutively with Count One. On appeal, we
reversed his conviction for kidnapping with bodily injury, but affirmed his other
convictions. See Harper v. State, 300 Ga. App. 757 (686 SE2d 375) (2009). In 2016,
Williams filed a “Motion to Vacate Void Illegal Sentence,” arguing that the trial should
have merged his convictions on Counts One and Three. The trial court denied the
motion, and Williams then filed the instant direct appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year after
its imposition or within 120 days after remittitur following a direct appeal, whichever
is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247) (2010); Burg v.
State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this statutory period
expires, as the case here, a trial court may modify a sentence only if it is void. Jones
v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). And a sentence is void only when
the trial court imposes punishment that the law does not allow. Jordan v. State, 253
Ga. App. 510, 511 (1) (559 SE2d 528) (2002). “Motions to vacate a void sentence
generally are limited to claims that – even assuming the existence and validity of the
conviction for which the sentence was imposed – the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013).
      Here, Williams asserts that the trial court erred in failing to merge certain
offenses. Williams’s merger argument, however, is a challenge to his convictions, not
to his sentence. See Williams v. State, 287 Ga. 192, 194 (695 SE2d 244) (2010). To the
extent that Williams challenges the imposition of a consecutive sentence, a trial court
has discretion to impose consecutive or concurrent sentences for separate offenses, as
long as the sentence for each offense is within the statutory limits. See Rooney v. State,
287 Ga. 1, 3-6 (3) (690 SE2d 804) (2010); see also OCGA § 17-10-10 (a); Dowling v.
State, 278 Ga. App. 903, 904 (630 SE2d 143) (2006). Here, each of Williams’s
sentences are within the statutory limits. See OCGA §§ 16-8-41 (b); 16-5-21 (b).
Because Williams has not raised a valid void-sentence claim, this appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           02/12/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.